Exhibit 10.1

RETIREMENT AND TRANSITION AGREEMENT

THIS RETIREMENT AND TRANSITION AGREEMENT (this “Agreement”), dated as of
September 29, 2016, by and between National Retail Properties, Inc., with its
principal place of business at 450 South Orange Avenue, Suite 900, Orlando,
Florida 32801 (the “Company”), and Craig Macnab, residing at the address set
forth on the signature page hereof (“Executive”).

WHEREAS, Executive is employed by the Company as its Chief Executive Officer
pursuant to that certain Employment Agreement, dated as of December 1, 2008 (as
amended on November 19, 2010, the “Employment Agreement”);

WHEREAS, Executive desires to retire from employment with the Company; and

WHEREAS, to facilitate his transition, Executive agrees to make himself
available to provide services to the Company on the terms and conditions set
forth herein.

Accordingly, the parties hereto agree as follows:

1. Retirement.

1.1 Removal from Positions. Executive shall retire from employment with the
Company and its subsidiaries and affiliates (collectively, the “Company Group”)
on April 28, 2017 (such date, the “Retirement Date”). In that regard, as of the
Retirement Date, (a) Executive’s position as Chief Executive Officer of the
Company, (b) Executive’s position as a member of the Board of Directors of the
Company (the “Board”) and (c) all other officer positions, directorships and
other positions that Executive holds with the Company Group shall terminate.
Executive and Company agree that, following the expiration of Executive’s
current term on the Board, the Company shall cause Executive not to be nominated
for re-election to the Board.

1.2 Notice of Non-Renewal. In accordance with the last sentence of Section 1 and
Section 4.4 of the Employment Agreement, this Agreement serves as notice to
Executive of the Company’s decision not to renew the term of the Employment
Agreement.

1.3 Release Agreement. Executive’s receipt of any payments and benefits pursuant
to this Agreement (other than the payments and benefits pursuant to Sections
4.1(a), (b) and (d) (the “Accrued Obligations”)) is subject to Executive’s
signing and not revoking the Release Agreement substantially in the form
attached hereto as Exhibit A (the “Release Agreement”); provided that the
Release Agreement is effective within 30 days following the Retirement Date. No
payments or benefits under this Agreement (other than the Accrued Obligations)
shall be paid or provided to Executive until the Release Agreement becomes
effective in accordance with the deadline specified in the preceding sentence.

2. Continued Compensation and Services.

2.1 Continued Salary and Benefits. During the period commencing on the date of
this Agreement and ending on the Retirement Date (or, if earlier, the date of
any termination of Executive’s employment with the Company) (the “Continuation
Period”), (a) Executive shall



--------------------------------------------------------------------------------

continue to receive his current annual base salary at the rate of $772,500 (the
“Base Salary”) in accordance with the Company’s usual and customary payroll
practices (it being understood that the amount of the Base Salary shall not be
increased prior to the Retirement Date) and (b) Executive shall continue to
participate as an employee in the Company’s incentive compensation, health and
welfare plans, programs and arrangements in accordance with their terms (it
being understood that Executive shall be entitled to any bonus in respect of
2016 in accordance with, and to be paid consistent with, the Company’s existing
bonus plan).

2.2 Duties and Cooperation. During the Continuation Period, Executive agrees to
(a) render Executive’s services in accordance with the standards required under
Section 2 of the Employment Agreement and (b) provide in good faith Executive’s
support and cooperation to ensure a successful transition (including, without
limitation, active participation in external meetings with (i) the Company’s
shareholders, tenants and creditors and (ii) rating agencies, investors and
analysts).

3. Transition.

3.1 Consulting Period and Services. Commencing on the Retirement Date and ending
on the 20-month anniversary thereof (the “Consulting Period”), Executive shall
make himself available to consult with the Company as reasonably requested by
the Company from time to time (the “Services”); provided that the Services shall
not exceed 20% of the average level of services that Executive performed during
the 36-month period prior to the Retirement Date.

3.2 Consulting Fee. In exchange for the Services, commencing on the Retirement
Date, the Company agrees to pay Executive a monthly fee of $60,000 (the “Monthly
Fee”) for a total fee of $1,200,000. Except as to the Monthly Fee, no other
payment or benefits shall be due or payable to Executive for the Services. The
Company may terminate Executive’s service for Cause (as defined below) prior to
the expiration of the Consulting Period, and in such event Executive shall
forfeit his right to receive the Monthly Fee for the remainder of the Consulting
Period. For purposes of this Agreement, “Cause” means Executive’s:
(a) conviction of (or pleading nolo contendere to), or an indictment or
information is filed against Executive and is not discharged or otherwise
resolved within 12 months thereafter, and said indictment or information charged
Executive with a felony, any crime of moral turpitude, fraud or any act of
dishonesty or any crime which is likely to result in material injury, either
monetarily or otherwise, to the Company Group; (b) continued failure
substantially to perform the Services or to carry out the lawful written
directives of the Board; (c) material breach of a fiduciary duty, including
disclosure of any conflicts of interests that are known to Executive, or with
reasonable diligence should be known, relating to the Services, or otherwise
engaging in gross misconduct or willful or gross neglect (in connection with the
performance of the Services) which is materially injurious, either monetarily or
otherwise, to the Company Group; or (d) material breach of any of the
Restrictive Covenants (as defined below) or any other provisions of this
Agreement; provided, that the Company shall not be permitted to terminate
Executive for Cause except on written notice given to Executive at any time
following the occurrence of any of the events described in clause (a), (b),
(c) or (d) above. Notwithstanding the foregoing, Executive shall not be deemed
to have been terminated for Cause under clause (c) or (d) above unless the
Company provided written notice to Executive setting forth in reasonable detail
the reasons for the Company’s intention to terminate for Cause, Executive has
been provided the opportunity,

 

2



--------------------------------------------------------------------------------

together with counsel, not later than 14 days following such notice to be heard
before the Board and Executive failed within 30 days (or, if later, five
business days after such hearing) to cure the event or deficiency set forth in
the written notice.

3.3 Status as an Independent Contractor. In all matters relating to the
Services, nothing under this Agreement shall be construed as creating any
partnership, joint venture or agency between the Company and Executive or to
constitute Executive as an agent, employee or representative of the Company.
Executive shall act solely as an independent contractor and, as such, is not
authorized to bind any member of the Company Group to third parties.
Consequently, Executive shall not be entitled to participate during the
Consulting Period in any of the employee benefit plans, programs or arrangements
of the Company Group in his capacity as a consultant. Executive shall be
responsible for and pay all taxes related to the receipt of compensation in
connection with the provision of the Services. Executive shall not make any
public statements concerning the Services that purport to be on behalf of the
Company Group, in each case without prior consent from the Company.
Notwithstanding Executive’s status as an independent contractor in providing the
Services, to the fullest extent permitted by applicable law and the Company’s
constituent documents applicable to officers and directors of the Company,
(a) Executive shall continue to be entitled to indemnification for any loss,
damage, or claim incurred by, imposed or asserted against Executive in
connection with the Services provided to the Company, and (b) the Company shall
pay the expenses incurred by Executive in defending any claim, demand, action,
suit or proceeding related thereto as such expenses are incurred by Executive
and in advance of the final disposition of such matter; provided that Executive
shall be entitled to the coverage under clauses (a) and (b) on the same terms
and conditions as were in effect prior to the Retirement Date.

4. Severance Benefits.

4.1 Payments. The Company shall, in accordance with its obligations under
Section 4.4 of the Employment Agreement, provide Executive with the following
severance payments and benefits following the Retirement Date:

a. any accrued but unpaid Base Salary and paid time-off due to Executive as of
the Retirement Date;

b. reimbursement under the Employment Agreement for expenses incurred but unpaid
prior to the Retirement Date;

c. a cash payment equal to 100% of Executive’s Base Salary, payable in equal
installments over a 12–month period in accordance with the Company’s usual and
customary payroll practices;

d. for a period of one year after the Retirement Date, such health benefits
under the Company’s health plans and programs applicable to senior executives of
the Company generally (if and as in effect from time to time) as Executive would
have received under the Employment Agreement (and at such costs to Executive as
would have applied in the absence of such termination upon expiration);
provided, however, that the Company shall in no event be required to provide any
benefits otherwise required by this clause (d) after such time as

 

3



--------------------------------------------------------------------------------

Executive becomes entitled to receive benefits of the same type from another
employer or recipient of Executive’s services (such entitlement being determined
without regard to any individual waivers or other similar arrangements); and

e. a prorated annual bonus at the “target” level for the period beginning on
January 1, 2017 and ending on the Retirement Date, payable in a lump sum.

4.2 Payment Timing. Subject to Section 11, the timing of the benefits and
payments provided under Section 4.1 shall be as follows:

a. amounts payable pursuant to Sections 4.1(a) and (b) shall be paid in the
normal course or in accordance with applicable law and in no event later than 30
days following the Retirement Date;

b. amounts payable pursuant to Sections 4.1(c) and (e) shall be paid or
commence, as applicable, on the 60th day following the Retirement Date, subject
to Executive’s execution and non-revocation of the Release Agreement; and

c. amounts payable for the health benefits provided pursuant to Section 4.1(d)
shall commence at the date following the Retirement Date that is required under
the relevant health plans and programs to provide such benefits.

5. Special Retirement Bonus. In recognition of Executive’s contribution to the
Company, and in consideration of the covenants incorporated herein and the
waiver and release contained in the Release Agreement, the Company shall pay
Executive a special retirement bonus equal to $750,000 in the aggregate in a
lump sum (the “Retirement Bonus”). Executive’s receipt of the Retirement Bonus
is subject to Executive’s (a) execution and non-revocation of the Release
Agreement and (b) compliance with the obligations and covenants under this
Agreement. The Retirement Bonus shall be paid to Executive on the 60th day
following the Retirement Date.

6. Equity-Based Awards. With respect to restricted stock awards subject to
time-based vesting conditions (the “Time-Based Awards”) or performance-based
vesting conditions (the “Performance-Based Awards”) granted under the Company’s
2007 Performance Incentive Plan (as amended from time to time, the “Plan”) and
the applicable award agreements thereunder, subject to Executive’s (a) execution
and non-revocation of the Release Agreement and (b) compliance in all material
respects with the obligations and covenants under this Agreement:

6.1 Accelerated Vesting of Time-Based Awards. All of the Time-Based Awards
granted to Executive prior to the Retirement Date shall vest as of immediately
prior to the Retirement Date. This Section 6.1 shall supersede the vesting
provisions of Section 3(c) of the award agreements evidencing Executive’s
Time-Based Awards granted prior to the Retirement Date.

6.2 Continued Vesting of Performance-Based Awards Without Proration.
Notwithstanding Executive’s separation from service, the Performance-Based
Awards granted to Executive prior to the Retirement Date shall continue to vest
following his separation from service on the same vesting schedule (including
attainment of applicable performance goals)

 

4



--------------------------------------------------------------------------------

with respect to the same number of shares of Company stock as set forth in the
applicable award agreements, but there shall be no proration of awards for any
partial period of service and any provision of the award agreements to the
contrary is hereby superseded by this Agreement. In addition, upon vesting of
any of the Performance-Based Awards, dividend equivalent payments in respect of
such awards shall be paid to Executive in accordance with the terms of the Plan
and the applicable award agreements governing such awards. This Section 6.2
shall supersede the vesting provisions of Section 3(c) of the award agreements
evidencing Executive’s Performance-Based Awards granted prior to the Retirement
Date.

6.3 2017 Performance-Based Awards. In consideration for his services in 2017,
Executive shall be granted Performance-Based Awards in accordance with the 2017
executive compensation plan approved by the Board which will be consistent with
the methodology for the grant of Performance-Based Awards to Executive in
respect of the 2016 compensation plan. Such Performance-Based Awards shall be
subject to the Plan and the applicable award agreements and shall vest on
January 1, 2020 if the applicable performance goals of the Company are achieved
in accordance with the terms of the applicable agreements evidencing such
awards. Consistent with the treatment of existing Performance-Based Awards held
by Executive contemplated by Section 6.2 herein, the number of shares of
restricted stock subject to such awards shall not be prorated for any partial
period of service during 2017 and the award agreements evidencing the
Performance-Based Awards granted in 2017 shall be consistent with this
Section 6.3. For the avoidance of doubt, Executive shall not receive any
Time-Based Awards in 2017.

7. Retirement Plans; Life Insurance. Executive shall be entitled to receive his
vested accrued benefits, if any, under the National Retail Properties, Inc.
Retirement Plan in accordance with the terms and conditions of such plan. In
addition, commencing on January 1, 2018 (or earlier, if required by the terms of
the Company’s life insurance policy), the Company shall no longer pay life
insurance premiums on behalf of Executive.

8. No Other Compensation or Benefits. Except as otherwise specifically provided
herein or as required by the Consolidated Omnibus Reconciliation Act or other
applicable law, Executive shall not be entitled to any compensation or benefits
or to participate in any past, present or future employee benefit plans,
programs or arrangements of the Company Group on or after the Retirement Date.

9. Covenants and Agreements.

9.1 Incorporation by Reference. Subject to Section 10, the covenants and
agreements set forth in Sections 6.1 through 6.5 and Section 6.7 of the
Employment Agreement (the “Restrictive Covenants”) are incorporated herein by
reference as if such provisions were set forth herein in full. Notwithstanding
the foregoing, the Company and Executive agree that (a) Executive shall be
subject to the Restrictive Covenants at all times during the Consulting Period,
(b) the one-year post-termination period applicable to the non-competition and
non-solicitation covenants in Sections 6.2, 6.3 and 6.4 of the Employment
Agreement shall not expire on the one-year anniversary of the Retirement Date
but shall instead expire on the last day of the 20-month Consulting Period and
(c) Executive’s existing and future ownership or investment in or development
of, during the term of the Restrictive Covenants, properties that are leased to
retail

 

5



--------------------------------------------------------------------------------

tenants shall not be a breach of Section 6.2 of the Employment Agreement;
provided that such activities are the result of a personal or passive investment
and are not in connection with Executive serving as a director, officer,
employee, consultant or general partner of a Potential Competitor, as defined
herein. A “Potential Competitor” shall mean a real estate investment trust,
commercial developer, real estate limited partnership, insurance company,
pension fund, financial institution or institutional real estate investor that
primarily invests in net lease real estate that includes net lease retail
properties. A Potential Competitor shall not mean any real estate investment
trust or other public company for which Executive currently serves as a director
as of the date of this Agreement.

9.2 Non-Disparagement. Subject to Section 10, Executive agrees to refrain from
making, directly or indirectly, now or at any time in the future, whether in
writing, orally or electronically any comment that Executive knows or reasonably
should know is critical in any material respect of the Company Group or any of
its directors or officers or is otherwise detrimental in any material respect to
the business or financial prospects or reputation of the Company Group. In
addition, the Company agrees to instruct the Board and its executive officers to
refrain from making, directly or indirectly, now or at any time in the future,
whether in writing, orally or electronically any comment that such individuals
know or reasonably should know is critical in any material respect of Executive
or is otherwise detrimental in any material respect to Executive or his
reputation. Nothing in the foregoing shall preclude either Executive or the
Company from providing truthful disclosures required by applicable law or legal
process.

9.3 Return of Property. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, or correspondence,
whether visually perceptible, machine-readable or otherwise, in whatever form
they may exist, and all copies, abstracts and summaries of the foregoing, and
all physical items related to the business of the Company, whether of a public
nature or not, and whether prepared by Executive or not, are and shall remain
the exclusive property of the Company, and shall not be removed from its
premises, except as required in the course of Executive’s employment by the
Company, without the prior written consent of the Company. No later than the
Retirement Date, such items, including any copies or other reproductions
thereof, shall be promptly returned by Executive to the Company (or, if
requested by the Company, destroyed by Executive).

10. Confidential Disclosure in Reporting Violations of Law or in Court Filings.
Executive acknowledges and the Company agrees that Executive may disclose
Confidential Information (as such term is defined in the Employment Agreement)
in confidence, directly or indirectly, to federal, state, or local government
officials, including but not limited to the Department of Justice, the
Securities and Exchange Commission (the “SEC”), the Congress, and any agency
Inspector General or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or regulation or making other
disclosures that are protected under the whistleblower provisions of state or
federal laws or regulations. Executive may also disclose Confidential
Information in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal. Nothing in this Agreement is intended to conflict
with federal law protecting confidential disclosures of a trade secret to the
government or in a court filing, 18 U.S.C. § 1833(b), or to create liability for
disclosures of Confidential Information that are expressly allowed by 18 U.S.C.
§ 1833(b).

 

6



--------------------------------------------------------------------------------

11. Section 409A. This Agreement is intended to meet, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and interpretive guidance promulgated thereunder
(collectively, “Section 409A”), with respect to amounts subject thereto, and
shall be interpreted and construed consistent with that intent. No expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, to the extent subject to the requirements of Section 409A, and no
such right to reimbursement or right to in-kind benefits shall be subject to
liquidation or exchange for any other benefit. For purposes of Section 409A,
each payment in a series of installment payments provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. If amounts payable under this Agreement do not
qualify for exemption from Section 409A at the time of Executive’s separation
from service and therefore are deemed deferred compensation subject to the
requirements of Section 409A on the date of such separation from service, then
if Executive is a “specified employee” under Section 409A on the date of
Executive’s separation from service, payment of the amounts hereunder shall be
delayed for a period of six months from the date of Executive’s separation from
service if required by Section 409A. The accumulated postponed amount shall be
paid in a lump sum within 10 days after the end of the six-month period. If
Executive dies during the postponement period prior to payment of the postponed
amount, the amounts withheld on account of Section 409A shall be paid to
Executive’s estate within 10 days after the date of Executive’s death.

12. Miscellaneous.

12.1 Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.

12.2 Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:

If to the Company, to:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attn: Lead Independent Director

 

7



--------------------------------------------------------------------------------

with a copy to:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida, 32801

Attention: General Counsel

and

Pillsbury Winthrop Shaw Pittman LLP

1200 Seventeenth Street, NW

Washington, DC 20036

Attn: Jeffrey B. Grill, Esq.

If to Executive, to:

Craig Macnab

at the address set forth on the signature page hereof

with a copy to:

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, Tennessee 37201

Attention: J. Page Davidson, Esq.

Either party may change its address for notices in accordance with this
Section 12.2 by providing written notice of such change to the other party.

12.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

12.4 Benefits; Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns.
Executive shall not assign this Agreement. However, the Company is expressly
authorized to assign this Agreement to one of its affiliates or subsidiaries
upon written notice to Executive; provided that (a) the assignee assumes all of
the obligations of the Company under this Agreement, (b) Executive’s role when
viewed from the perspective of such affiliate or subsidiary in the aggregate is
comparable to such role immediately before the assignment, and (c) the Company,
for so long as an affiliate of the assignee, remains secondarily liable for the
financial obligations hereunder.

12.5 Entire Agreement. This Agreement, including its incorporated Exhibit A,
constitutes the entire agreement between the parties, and all prior
understandings, agreements or undertakings between the parties concerning
Executive’s employment, termination of employment or the other subject matters
of this Agreement (including, without limitation, the Employment Agreement
(other than the Restrictive Covenants, which, as modified herein, shall remain
in full force and effect)) are superseded in their entirety by this Agreement.

 

8



--------------------------------------------------------------------------------

12.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

12.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall be one and the same
instrument.

12.8 Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.

12.9 Withholding. Any payments made to Executive under this Agreement shall be
reduced by any applicable withholding taxes or other amounts required to be
withheld by law or contract.

12.10 Survivability. Those provisions and obligations of this Agreement which
are intended to survive shall survive notwithstanding termination of Executive’s
employment with the Company.

12.11 Termination Prior to Retirement Date. For the avoidance of doubt, if
Executive’s employment is terminated by him without “Good Reason” (as such term
is defined in the Employment Agreement) or by the Company for “Cause” (as such
term is defined in the Employment Agreement) prior to the Retirement Date,
Executive shall not be entitled to receive the payments and benefits set forth
herein.

12.12 Incorporation of Recitals. The recitals set forth in the beginning of this
Agreement are hereby incorporated into the body of this Agreement as if fully
set forth herein.

12.13 Expenses. The Company shall reimburse Executive for the reasonable costs
and expenses of legal counsel incurred by Executive in connection with the
review and negotiation of this Agreement.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

NATIONAL RETAIL PROPERTIES, INC. By:   /s/ Robert C. Legler Name:   Robert C.
Legler Title:   Chairman of the Compensation Committee

/s/ Craig Macnab Craig Macnab

 

[Signature Page to Retirement and Transition Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (this “Agreement”), dated as of                     ,
2017, by and between National Retail Properties, Inc., with its principal place
of business at 450 South Orange Avenue, Suite 900, Orlando, Florida 32801 (the
“Company”), and Craig Macnab, residing at the address set forth on the signature
page hereof (“Executive”). Capitalized terms used herein but not defined shall
have the meanings set forth in the Retirement and Transition Agreement, dated as
of September 29, 2016 (the “Retirement Agreement”), by and between the Company
and Executive.

WHEREAS, the Retirement Agreement sets forth the terms and conditions of
Executive’s retirement from employment with the Company effective as April 28,
2017; and

WHEREAS, the Retirement Agreement provides that, in consideration for certain
payments and benefits payable to Executive in connection with his retirement,
Executive shall fully and finally release the Company Group from all claims
relating to Executive’s employment relationship with the Company and the
termination of such relationship.

Accordingly, the parties hereto agree as follows:

1. Release.

1.1 General Release. In consideration of the Company’s obligations under the
Retirement Agreement and for other valuable consideration, Executive hereby
releases and forever discharges the Company Group and each of their respective
officers, employees, directors and agents (collectively, the “Released Parties”)
from any and all claims, actions and causes of action (collectively, “Claims”),
including, without limitation, any Claims arising under (a) the Sarbanes-Oxley
Act of 2002, 18 U.S.C. § 1514; Sections 748(h)(i), 922(h)(i) and 1057 of the
Dodd-Frank Wall Street and Consumer Protection Act (the “Dodd Frank Act”), 7
U.S.C. § 26(h), 15 U.S.C. § 78u-6(h)(i) and 12 U.S.C. § 5567(a) but excluding
from this release any right Executive may have to receive a monetary award from
the SEC as an SEC Whistleblower, pursuant to the bounty provision under
Section 922(a)-(g) of the Dodd Frank Act, 7 U.S.C. Sec. 26(a)-(g), or directly
from any other federal or state agency pursuant to a similar program, or (b) any
applicable federal, state, local or foreign law, that Executive may have, or in
the future may possess arising out of (x) Executive’s employment relationship
with and service as a director, employee, officer or manager of the Company
Group, and the termination of such relationship or service, or (y) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof; provided, however, that the release set forth in this
Section 1.1 shall not apply to (i) the obligations of the Company under the
Retirement Agreement and (ii) the obligations of the Company to continue to
provide director and officer indemnification to Executive as provided in the
articles of incorporation, bylaws or other governing documents for the Company.
Executive further agrees that the payments and benefits described in the
Retirement Agreement shall be in full satisfaction of any and all claims for
payments or benefits, whether express or implied, that Executive may have
against the Company Group arising out of Executive’s employment relationship,
Executive’s service as a director, employee, officer or

 

A-1



--------------------------------------------------------------------------------

manager of the Company Group and the termination thereof. The provision of the
payments and benefits described in the Retirement Agreement shall not be deemed
an admission of liability or wrongdoing by the Company Group. This Section 1.1
does not apply to any Claims that Executive may have as of the date Executive
signs this Agreement arising under the federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). Claims arising under ADEA are addressed in Section 1.2 of
this Agreement.

1.2 Specific Release of ADEA Claims. In consideration of the payments and
benefits provided to Executive under the Retirement Agreement, Executive hereby
releases and forever discharges the Company Group and each of their respective
officers, employees, directors and agents from any and all Claims that Executive
may have as of the date Executive signs this Agreement arising under ADEA. By
signing this Agreement, Executive hereby acknowledges and confirms the
following: (a) Executive was advised by the Company in connection with
Executive’s termination to consult with an attorney of Executive’s choice prior
to signing this Agreement and to have such attorney explain to Executive the
terms of this Agreement, including, without limitation, the terms relating to
Executive’s release of claims arising under ADEA; (b) Executive has been given a
period of not fewer than 21 days to consider the terms of this Agreement and to
consult with an attorney of Executive’s choosing with respect thereto; and
(c) Executive is providing the release and discharge set forth in this
Section 1.2 only in exchange for consideration in addition to anything of value
to which Executive is already entitled.

1.3 Representation. Executive hereby represents that Executive has not
instituted, assisted or otherwise participated in connection with, any action,
complaint, claim, charge, grievance, arbitration, lawsuit or administrative
agency proceeding, or action at law or otherwise against any member of the
Company Group or any of their respective officers, employees, directors,
shareholders or agents.

2. Cessation of Payments. In the event that Executive (a) files any charge,
claim, demand, action or arbitration with regard to Executive’s employment,
compensation or termination of employment under any federal, state or local law,
or an arbitration under any industry regulatory entity, except in either case
for a claim for breach of the Retirement Agreement or failure to honor the
obligations set forth therein or (b) breaches any of the covenants or
obligations contained in or incorporated into the Retirement Agreement, the
Company shall be entitled to cease making any payments due pursuant to Sections
3, 4, 5 and 6 of the Retirement Agreement (other than the Accrued Obligations).

3. Voluntary Assent. Executive affirms that Executive has read this Agreement,
and understands all of its terms, including the full and final release of claims
set forth in Section 1.1. Executive further acknowledges that (a) Executive has
voluntarily entered into this Agreement; (b) Executive has not relied upon any
representation or statement, written or oral, not set forth in this Agreement;
(c) the only consideration for signing this Agreement is as set forth in the
Retirement Agreement; and (d) this document gives Executive the opportunity and
encourages Executive to have this Agreement reviewed by Executive’s attorney
and/or tax advisor.

4. Revocation. This Agreement may be revoked by Executive within the seven-day
period commencing on the date Executive signs this Agreement (the “Revocation
Period”). In the event

 

A-2



--------------------------------------------------------------------------------

of any such revocation by Executive, all obligations of the Company under the
Retirement Agreement shall terminate and be of no further force and effect as of
the date of such revocation. No such revocation by Executive shall be effective
unless it is in writing and signed by Executive and received by the Company
prior to the expiration of the Revocation Period.

5. Miscellaneous.

5.1 Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.

5.2 Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:

If to the Company, to:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attn: Lead Independent Director

with a copy to:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida, 32801

Attention: General Counsel

and

Pillsbury Winthrop Shaw Pittman LLP

1200 Seventeenth Street, NW

Washington, DC 20036

Attn: Jeffrey B. Grill, Esq.

If to Executive, to:

Craig Macnab

at the address set forth on the signature page hereof

 

A-3



--------------------------------------------------------------------------------

with a copy to:

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, Tennessee 37201

Attention: J. Page Davidson, Esq.

Either party may change its address for notices in accordance with this
Section 5.2 by providing written notice of such change to the other party.

5.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

5.4 Benefits; Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, personal representatives,
legal representatives, successors and, in the case of a sale of all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company, the Company’s assigns.

5.5 Entire Agreement. This Agreement and the Retirement Agreement constitute the
entire agreement between the parties, and all prior understandings, agreements
or undertakings between the parties concerning Executive’s termination of
employment or the other subject matters of this Agreement (including, without
limitation, the Employment Agreement (other than the Restrictive Covenants,
which, as modified in the Employment Agreement, shall remain in full force and
effect)) are superseded in their entirety by this Agreement.

5.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

5.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall be one and the same
instrument.

5.8 Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.

5.9 Incorporation of Recitals. The recitals set forth in the beginning of this
Agreement are hereby incorporated into the body of this Agreement as if fully
set forth herein.

[Signature Page Follows]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

NATIONAL RETAIL PROPERTIES, INC. By:     Name:     Title:    

EXECUTIVE HEREBY ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT, THAT
EXECUTIVE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT
EXECUTIVE HEREBY ENTERS INTO THIS AGREEMENT VOLUNTARILY AND OF EXECUTIVE’S OWN
FREE WILL.

 

 

Craig Macnab

 

[Signature Page to Release Agreement]